833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Larry CHAPMAN, Plaintiff-Appellant,v.Robert BERNSTORF, Defendant-Appellee.
No. 87-5509.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged that his constitutional rights were violated because he received inadequate medical care in prison.  The district court granted the defendant's motion for summary judgment, and dismissed the complaint for failure to state a claim because the plaintiff could not meet the standard of Estelle v. Gamble, 429 U.S. 97 (1976).


3
We conclude that the district court acted properly.  Accordingly, the plaintiff's request for counsel is hereby denied and the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons stated by the district court.